DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Weissman on 8/12/2022.
The application has been amended as follows:
IN THE CLAIMS
The claims have been amended as follows:
Claim 1 (Currently amended): A method for protecting a biometric template, said biometric template being a set of salient features representing a particular biometric characteristic of an individual, comprising the steps of: 	retrieving an original vector representing said biometric template, said original vector comprising n original elements, each original element being a real number, wherein said step of retrieving comprises recording with a microphone, converting into digital signal, pre-processing, extracting features, and modelling; 	mapping at least some original elements from said original vector to a protected vector comprising a plurality of n-m+1 protected elements, each protected element being a real-number; 	said mapping being based on multivariate polynomials defined by a number m of user-specific coefficients and exponents, said multivariate polynomials being of the form: 
pi = c1vie1 + c2vi+1e2 + ... + cmvi+m−1em,
where m < n is an integer, 1 ≤ i < n-m+1, [c1, c2, ..., cm] are the user-specific coefficients and [e1, e2, ..., em] are the user-specific exponents.

Cancel Claim 9.
Allowable Subject Matter
This communication is in response to the Amendment filed on 07/20/22 and interview conducted on 8/12/22.
Claims 1, 4-6, 8, 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 12, 15 and their dependents thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, the claimed limitations of “a method for protecting a biometric template, said biometric template being a set of salient features representing a particular biometric characteristic of an individual, comprising the steps of: retrieving an original vector representing said biometric template, said original vector comprising n original elements, each original element being a real number, wherein said step of retrieving comprises recording with a microphone, converting into digital signal, pre-processing, extracting features, and modelling; mapping at least some original elements from said original vector to a protected vector comprising a plurality of n-m+1 protected elements, each protected element being a real-number; said mapping being based on multivariate polynomials defined by a number m of user-specific coefficients and exponents, said multivariate polynomials being of the form: pi = c1vie1 + c2vi+1e2 + ... + cmvi+m−1em, where m < n is an integer, 1 ≤ i < n-m+1, [c1, c2, ..., cm] are the user-specific coefficients and [e1, e2, ..., em] are the user-specific exponents”, in combination with all other limitations in the claim(s) as defined by applicant. 
	Consequently, the disclosed independent claims are allowed on behalf of above-discussed reasons, and also presented via Applicants arguments and remarks filed on 07/20/22 as well. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTIM G SHAH/Primary Examiner, Art Unit 2652